PER CURIAM:
In this reciprocal discipline proceeding, the Board recommends that respondent be disbarred.* Respondent has taken no exception to the recommendation, which we accept. See In re Day, 717 A.2d 883 (D.C.1998); In re Addams, 579 A.2d 190 (D.C.1990) (en banc).
Accordingly, respondent is hereby disbarred from the practice of law in the District of Columbia. The period of disbarment shall commence when respondent files the affidavit required by D.C.Bar Rule XI, § 14(g) (1998); see also id., § 16(c). In the meantime, respondent shall remain suspended.

So ordered.


 Respondent consented to indefinite suspension in Maryland on the basis of eight ethical complaints charging him with, among other things, deceitful handling of funds represented to be in escrow and misuse of client funds.